Title: From George Washington to John Posey, 11 June 1769
From: Washington, George
To: Posey, John



Sir,
Mount Vernon June 11th 1769

Hearing by your son Price, and perceiving by the Maryland Gazette that you are again entered into the Estate of Matrimony I wish you joy.
Your Affairs in this County having now come to a Crisis, I am under a necessity of reminding you of matters as they stand between Us; and hope you will consider them with that attention & care, which the Subject deserves.
You will no doubt be informd by your Sons, that every thing which is not under Security to me hath been Attached—Many of them sold—and the rest on the point of selling; It remains however for me to add, that, some of the Effects which were Included in your Bill of Sale to me, have undergone the same fate, and many of the others continually wasting by various and unforseen Accidents. That Colo. Mason hath several times spoke to me on Acct of your Bond (to which I am Security) since he wrote to you himself; and I shoud presume, must now have greater Calls for the money than he himself apprehended, inasmuch as he has been disappointed of receiving £350 of the Publick for his executed Negroes; but as I have not seen him since my return from Williamsburg, this is the result of my own Conjectures only—That Mr Ross and others have brought a Bill in Chancery against you and me, to compel a Sale of yr Estate (under Engagements to me) and which, in a Court or two, I expect will be finally decreed. And lastly, that whilst others are adopting the most short and easy method of obtaining their Money, I, by forbearance am not only lying out of mine (which I really stand in need of) but am Subjected in honr to pay Colo. Mason’s demand whensoever he shall say he can wait no longer; And moreover, by the Deminution of the Goods, which by one means or another are greatly lessen’d, I may, if some speedy steps are not taken to raise money to discharge my demand, be a

considerable looser by that forbear[anc]e and Indulgence, which was meant as a favour to you, without you or yours, gaining any thing by it; as I coud easily demonstrate were I to set myself about it.
It is not at all probable; however, lest you shoud entertain any thoughts of redeeming your Estate in Virginia by a Sale of what you have lately acquired in Maryland, you will permit me to observe, that if it was for your Interest to do so, there is an effectual bar put to every attempt of the kind (for sometime to come) by the Bill in Chancery brought by James Cheston (which appears by the Gazette) against your pres[en]t Wife, her Sister &ca in behalf of Messrs Sedgley & Hilhouse for Subjecting the Real Estate of Robt Idair (for want of sufft Personal Estate) to the payment of his Debts. But admitting that you coud raise wherewithal to do it, a moments consideration must convince you, that your Land in this Neck is of no value to you as a Seat to live on, since it is seperated from that which you held in right of your late Wife; and, as you will most assuredly loose the Six Acres with the Improvements thereon which you bought of Mr Marshall (it being the concurrant opinion of the Lawyers, and every body else that I have heard speak of it, that Mr West has an undoubted right to it) I say then, as distinct from other Land and as having neither Timber, Fencing, nor Firing upon it, It is of no other value than what it will sell for; this reason therefore in my opinion if no other existed, is sufficient to turn your thoughts another way: And having given you this short, & I flatter myself just state of the thing, and of your affairs in general on this side of the Water, I am Inclind to make you a proposal, In which, if I am not explicit enough to be clearly understood, I must refer you to Mr Lund Washington (who is acquainted with my Sentiments on the matter) for further explanation.
As I have endeavourd to shew you that the 200 Acres of Land which you bought of my Brothr Charles considered distinctly from those of Mr Wests, and the Slipe on which your dwelling House stands will never answer for a Seat; I have now desired Lund Washington to ask what you woud take for it, delivering me possession immediately; He knowing the extent of my price, and being desired also to talk more fully to you on this, and some other matters, than I have time or recollection to

mention in this Letter—One principal reason however for my wanting to know for a certainty, if I can purchase the Land, and get it at this time I shall candidly own to you and this is it—I have it now in my power to Rent out some Lands which I hold near Williamsburg but durst not do it, nor give the Overseers on it notice to go of, unless I coud be upon a certainty of a place (in this Neighbourhood, where I want to draw all my force to) to put some of the Hands upon; there being too many to distribute among my other Quarters—and again, I shoud like to be making some preparations, and alterations on the place (agreeable to my own fancy) between this and the Fall for the hands, & Crop.
Perhaps you may say, how is possession to be given when I have a Crop now growing on the Premises? This objection is easily removd: and as I conceive may turn out much to your advantage, I mean by a Sale of the Crop as it stands upon the Ground, the value of which may be ascertaind in one or t’other of these three ways, either by an agreement between ourselves—by the valuation of three Sensible, and honest Men—Or, by setting it up to the highest bidder as it is growing—And that I may not appear to advance any thing without assigning reasons for it, I will explain what I meant by saying, that a Sale of the Crop in this manner (and in short of every thing that is containd in the Bill of Sales, at an early day) might turn to your advantage. In the first place then; if you coud, with the greatest ease and convenience imaginable, Cut your Grain—& pull your Corn—I have but too much reason to believe, that both will be attached so soon as it happens; and by this means, and the neglect and waste, that consequently follows, the proceeds of either, woud turn to very little Acct. In the next place, Hanson informs me that in a very few days your People will be without bread, at present the Horses have nothing to eat; and how a Crop is to be made under these Circumstances, is beyond my management to discover—Again, if you can dispose of your Crop, as it now stands, to any tolerable advantage, the expences, & Inconveniences which are here pointed out, are avoided, your Negroes and other things will be then sold at once, & but a very little while perhaps before the Court may decree it; and at a time (it being about Market) when money is easiest obtaind; which will be better in my opinion, than to make two Sales; for one

must be made to raise money for Colo. Mason, if he will wait no longer, unless you intend to let me suffer in this matter, which I hope, & am convincd, you do not; the Articles therefore from which this money of Colo. Masons is to be rais’d are such, (if sold) as to put an end to any further progress in the Crop; Horses, Carts, &ca constituting a principal part of the Money.
These therefore are the Reasons which I offer in support of my opinion—but as it is the Land which I have principally in view at this time, and for the Reasons mentioned, I shoud be glad to know yr ultimate determination in respect to it, even if you shoud not Incline to deliver possession till the Fall; because, a certain knowledge of what I have to depend upon, is to fix my conduct in respect to the removal of my People from below; any agreement therefore which you and Lund Washington may come to on this head, will be binding on me. But it may not be amiss to observe, that no private agreement which even you and I can make, will be valid, unless Mr Ross accedes thereto; but as I am willing to give a greater price at this time for the Land (in order to put myself upon a certainty) than I am sure Mr Ross expects it will sell at, there is no doubt of his readily agreeing to it, however, it would be a good way to say nothing of it as yet to him, or any body else, till matters coud be properly prepared—It may not be amiss to observe also, that nothing more than a conditional agreement coud be made for the Crop; for if Mr West recovers possession before it is gatherd, it goes with the Land—for by this you may perceive, I mean to Include your whole Crops; as well that wch grows on Mr Wests Land, as your own, that your Negroes may be entirely disengag’d; But as the Crop is a matter I am by no means anxious abt, I only proposed it for yr consideration; and to shew that by this method, whch had a good deal of eligibility in it to me, you might remove every obstruction to a Sale, and dispose of the whole at once. I am Sir Yr Very Hble Servt

Go: Washington

